[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                  No. 08-15776                ELEVENTH CIRCUIT
                                                                  APRIL 22, 2009
                              Non-Argument Calendar
                                                               THOMAS K. KAHN
                            ________________________
                                                                     CLERK

                      D. C. Docket No. 01-00077-CR-J-25-HTS

UNITED STATES OF AMERICA,


                                                                    Plaintiff-Appellee,

                                       versus

BEN LITTLES,
a.k.a. Little Dog,
a.k.a. Ben Little,

                                                              Defendant-Appellant.


                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                   (April 22, 2009)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      In United States v. Littles, 66 Fed.Appx. 844 PIN (11 th Cir. 2003), we

affirmed Ben Littles’s conviction and 235 months’ prison sentence for conspiracy

to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 846. On

February 29, 2008, Littles moved the district court pursuant to 18 U.S.C.

§ 3582(c)(2) to reduce his sentence based on Amendment 706 to the Sentencing

Guidelines, which reduced base offense levels applicable to crack cocaine. The

district court, relying on a supplemental presentence report and U.S.S.G. § 1B1.10,

granted his motion and reduced his prison term to 188 months. Littles now

appeals, arguing that the district court erred in its application of § 3582(c)(2) when

it refused to sentence him below the minimum of the amended Guidelines sentence

range. He contends that, despite the language of § 1B1.10, which constrains the

court’s authority to vary from the amended sentence range, that section, like all of

the Guidelines, is merely advisory under United States v. Booker, 543 U.S. 220,

125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentence range

that has subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). Any reduction, however, must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The applicable policy



                                           2
statements, found in § 1B1.10, state that “the court shall not reduce the defendant’s

term of imprisonment under 18 U.S.C. § 3583(c)(2) and this policy statement to a

term that is less than the minimum of the amended guideline range.” U.S.S.G.

§ 1B1.10(b)(2)(A).

      Littles’s arguments are foreclosed by precedent. We recently held that

Booker does not apply to § 3582(c)(2) proceedings and thus the court is bound by

the limitations imposed by § 1B1.10 and does not have the authority to sentence

below the amended Guidelines sentence range. See United States v Melvin, No.

08-13497, manuscript op. at 7 (11th Cir. Feb. 3, 2009) (holding that Booker does

not “prohibit the limitations on a judge’s discretion in reducing a sentence imposed

by § 3582(c)(2) and the applicable policy statement by the Sentencing

Commission”), petition for cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664).

      AFFIRMED.




                                          3